4 A.3d 833 (2010)
298 Conn. 912
STATE of Connecticut
v.
Gary C. BERNACKI, Sr.
SC 18674
Supreme Court of Connecticut.
Decided September 15, 2010.
Glenn W. Folk, special public defender, in support of the petition.
*834 Margaret Gaffney Radionovas, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 122 Conn.App. 399, 998 A.2d 262 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the defendant's conviction of, and punishment for, both criminal possession of a firearm pursuant to General Statutes § 53a-217(a)(3)(A), and criminal violation of a protective order pursuant to General Statutes § 53a-223(a), did not violate double jeopardy?"